NIX, Judge:
This is an Original Proceeding in which the petitioner, Jackie E. Madewell, #74166, seeks a writ of habeas corpus, alleging that he is illegally confined by virtue of a void judgment and sentence.
Petitioner complains that the judgment and sentence entered in Kiowa County case #2436-C, is void for the reason that said District Court was without jurisdiction to try him. He alleges that the charge of Attempted Escape should have been lodged in Greer County where the Oklahoma State Reformatory is located.
Petitioner was represented by court-appointed counsel, entered a plea of guilty, and was sentenced on November 7, 1962 to serve a sentence of One Year.
Title 22, O.S.A. § 132, states:
“The jurisdiction of a prosecution for escaping from prison is in any county of the State.”
This Court held in the case of Henson v. State, Okl.Cr.App., 317 P.2d 732:
“Right guaranteed by State Constitution to trial in another county where offense was committed relates to venue, rather than jurisdiction, and may be waived by failure to make objection at or before trial, preventing raising of question on appeal or in habeas corpus proceeding.”
This would certainly be true where defendant enters a plea of guilty.
The writ is, therefore, denied.
BUSSEY, P. J., and BRETT, J., concur.